Case: 12-15365   Date Filed: 04/05/2013   Page: 1 of 3


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15365
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:09-cr-20673-DLG-25



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JIMMY LEE TUCKER, JR.,
a.k.a. Bob,
a.k.a. VT,

                                                        Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 5, 2013)

Before BARKETT, MARTIN and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-15365     Date Filed: 04/05/2013    Page: 2 of 3


      Jimmy Lee Tucker, Jr., proceeding pro se, appeals the district court’s denial

of his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) and

Amendment 750 to the Sentencing Guidelines. The district court determined that

Tucker was not entitled to a sentence reduction because he had been sentenced as a

career offender under U.S.S.G. § 4B1.1.

      We review de novo a district court’s conclusion that a defendant is not

eligible for § 3582(c)(2) relief. United States v. Glover, 686 F.3d 1203, 1206 (11th

Cir. 2012). A district court may modify a term of imprisonment if a defendant was

sentenced “based on a sentencing range that has subsequently been lowered by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(2). Amendment 750 to the

Sentencing Guidelines retroactively lowered the sentencing range applicable to

crack cocaine offenses by revising the crack cocaine quantity tables listed in

U.S.S.G. § 2D1.1(c). See U.S.S.G. App. C, Amend. 750.

      The record here shows that Tucker was sentenced as a career offender under

§ 4B1.1. Tucker’s base offense level under § 2D1.1 was 24 and his criminal

history category was VI. Because he qualified as a career offender under § 4B1.1,

his base offense level increased to 32. Tucker received a 3-point offense level

reduction for acceptance of responsibility, yielding a final offense level of 29.

Thus, his guideline sentencing range was 151 to 188 months. At sentencing, the

district court adopted the pre-sentence report’s calculations, including Tucker’s


                                          2
               Case: 12-15365     Date Filed: 04/05/2013     Page: 3 of 3


designation as a career offender, but granted a downward variance because of the

“small amount of drugs involved” in the offense. Tucker was sentenced to 139

months of imprisonment. After sentencing, the government filed a motion to

reduce the sentence under Fed. R. Crim. P. 35 based on Tucker’s substantial

assistance. The district court granted the motion and reduced Tucker’s sentence to

83 months.

      Because Tucker’s sentence was based on the sentencing range determined

under § 4B1.1, Amendment 750 had no effect on the applicable sentencing range

and Tucker is ineligible for § 3582(c)(2) relief. See United States v. Lawson, 686
F.3d 1317, 1321 (11th Cir. 2012). The district court’s grant of a downward

variance and sentence reduction do not alter this conclusion. There is no indication

that the district court rejected Tucker’s classification as a career offender or that it

based Tucker’s sentence on the guideline range that would have applied absent the

career offender designation. See United States v. Moore, 541 F.3d 1323, 1329-30

(11th Cir. 2008). Instead, the district court simply granted a variance from the

career offender guideline range based on the circumstances of the offense and then

further reduced the sentence based on Tucker’s substantial assistance.

Accordingly, we affirm the district court’s denial of Tucker’s § 3582(c)(2) motion.

      AFFIRMED.




                                            3